CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 3/2/2022. 
On 5/2/2022, Applicant filed a request for entry into AFCP 2.0, after final claim amendments, and remarks. 
The amendments filed on 5/2/2022 are not entered. 
The amendment filed on 2/9/2022 are the pending claims. 
Claims 1-23 are pending. Claims 24-26 are canceled. Claims 1-9, 13-21, and 23 are withdrawn from consideration. Claims 10-12 and 22 are rejected. 

After Final Consideration Pilot Program
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. MPEP 714.12. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. MPEP 714.13 II. Reasons for non-entry of proposed amendments include: failing to place the application in better condition for appeal, raising the issue of new matter, and/or presenting new issues requiring further consideration or search. MPEP 714.13 III. 
Amended claim 10 raises new issues requiring a novel search and further consideration because it recites the “beta-glucan being homopolysaccharides of D-glucopyranose monomers linked by (1 ➔ 3), (1 ➔4)-B-glycosidic bonds”. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
Applicant’s arguments are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619